      Case: 1:21-cv-03163 Document #: 1 Filed: 06/11/21 Page 1 of 2 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 SMILEDIRECTCLUB, LLC,
 414 Union St.                                            UNDERLYING LITIGATION:
 Nashville, TN 37219                                      CASE NO. 3:19-CV-00845
                                                          U.S. DISTRICT COURT FOR THE
                                                          MIDDLE DISTRICT OF TENNESSEE
                 Petitioner,
                                                          CASE NO.
         vs.
                                                          MOTION TO ENFORCE
 AMERICAN DENTAL ASSOCIATION,
 c/o CT Corporation System
 208 S. LaSalle St., Suite 814
 Chicago, IL 60604

                 Respondent.




       Petitioner SmileDirectClub, LLC (“Petitioner” or “SDC”), by and through its undersigned

counsel, respectfully moves the Court to enforce its subpoena duces tecum, issued pursuant to Fed.

R. Civ. P. 45 to Respondent American Dental Association (“ADA”), and overrule the objections

that the ADA has tendered in response thereto.

       On March 29, 2021, Petitioner served a subpoena duces tecum to the ADA seeking the

production of documents responsive to 15 narrowly tailored requests relevant to the claims and

defenses at issue in a nationwide putative class action lawsuit pending in the U.S. District Court

for the Middle District of Tennessee, Ciccio v. SmileDirectClub, LLC, et al., Case No. 3:19-845

(Trauger, J.). On April 13, 2021, the ADA served its objections and refused to produce any

responsive documents. Subsequent meet and confers between the parties have been unsuccessful.

       This Motion is supported by the attached Memorandum in Support, the Declaration of

David A. Rammelt, and the exhibits to the Declaration.

       WHEREFORE, pursuant to these facts, and the arguments presenting in SDC’s
      Case: 1:21-cv-03163 Document #: 1 Filed: 06/11/21 Page 2 of 2 PageID #:2




Memorandum in Support of this Motion, SDC respectfully requests that this Court: (1) strike all

of the ADA’s objections for violating its duty of good faith in responding to a federal subpoena;

(2) order the ADA to produce all of the requested documents within 30 days at the ADA’s own

expense; and (3) award SDC the costs and attorneys’ fees incurred in connection with this Motion

and such other relief as the Court deems just and equitable.



                                                      Respectfully submitted,
  Dated: June 11, 2021
                                                      /s/ David A. Rammelt __________________
                                                      David A. Rammelt
                                                      Benesch, Friedlander, Coplan & Aronoff LLP
                                                      71 S. Wacker Drive, Suite 1600
                                                      Chicago, IL 60606
                                                      Telephone: (312) 212-4949
                                                      Email: drammelt@beneschlaw.com

                                                      Attorney for Petitioner SmileDirectClub, LLC
